Peb Cueiam.
The plaintiff recovered a judgment in an action brought on a verbal contract for commissions for obtaining a renewal of a lease of part of the premises situate at 910 Bergen avenue, Jersey Oitj', New Jersey. The case was tried in the District Court without a jury. The errors argued are the refusal of the trial court to nonsuit the plaintiff or direct a verdict in favor of the defendant.
“It is fundamental in the District Court act, made so by express provision, that on an appeal such as this, findings of fact on conflicting evidence wll not be reviewed, and conversely, that the judgment will be reversed for factual insuf*196ficiency where there is no legal evidence to support it.” Pollack v. New Jersey Bell Telephone Co., 116 N. J. L. 30; 181 Atl. Rep. 318.
From our examination of the proofs, we are satisfied that there was legal evidence to support the findings of the District Court. That there was conflicting evidence furnishes no ' basis for review.
The judgment is affirmed.